DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “an alignment layer, the alignment layer disposed on the electrode layer, the alignment layer being a polyimide (PI) layer; and an adjustment dielectric layer, the adjustment dielectric layer disposed between the gate metal layer and the alignment layer and connecting with the interlayer dielectric layer and the electrode layer, the adjustment dielectric layer being provided for reducing parasitic capacitance between the gate metal layer and the electrode layer,”  as recited in claim 1, “an alignment layer, the alignment layer disposed on the electrode layer; and an adjustment dielectric layer, the adjustment dielectric layer disposed between the gate metal layer and the alignment layer and connecting with the interlayer dielectric layer and the electrode layer, the adjustment dielectric layer being provided for reducing parasitic capacitance between the gate metal layer and the electrode layer,” as recited in claim 11 respectively.
Claims 2-10 and 12-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.

Hirai (US 2008/0150044) and James et al. (US 2012/0153285) also disclose similar inventive subject matter. However, prior art does not disclose the aforementioned allowable limitations of claims 1 and 11.
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either taken alone or in combination.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 29, 2021